PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/324,621
Filing Date: 6 Jan 2017
Appellant(s): Lyzenga et al.



__________________
David Kogan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/14/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/06/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In response to Appellant’s argument that the office action does not specifically explain how one of ordinary skill in the art would modify the package of Barthelemy to include a detachable flap akin to the flap 35 of Braber, this argument has not been found persuasive, Braber teaches preforming lines of weakness in a sheet for forming the front panels of compartments of a package (col. 2, lines 27-35, 48-51) and specifically lines of weakness that form a flap (U shaped score) and one of ordinary skill in the art would recognize that lines of weakness forming a flap could be preformed in the packaging material of Barthelemy in the areas that form the front panels of the compartments of the package of Barthelemy. 

In response to Appellant’s argument that considering Braber as a whole, one of ordinary skill in the art would be guided by Braber to construct the modified compartments of Barthelemy as a two layer structure seen in Figs. 2 and 3 of Braber, this argument has not been found persuasive, Braber teaches preforming lines of weakness in a packaging material forming the front panels of compartments of a 


In response to Appellant’s argument on page 17 that the modification of Barthelemy with Braber and Veternik would result in the annotated structure on pg. 17, this is has not been found convincing, since Braber is not the primary reference, the base structure being modified is not the package structure of Braber, the base structure being modified is the package of Barthelemy. Braber was brought in general to teach including flap lines of weakness in the front panel of a package, however since Braber does not teach a package which is folded, Braber does not teach that the flap lines of weakness should intersect specifically with the fold line of a package, while there would be four orientations (four sides of each compartment) one could try using the flap lines of weakness of Braber with the package of Barthelemy, Veternik was additionally brought to show the orientation of flap lines of weakness intersecting with the fold line of a package was known and therefore it would have been obvious to place the flap lines of weakness taught by Braber on the package of Barthelemy in the orientation taught by Veternik, such that the first and second spaced ends of the flap lines of weakness 


In response to Appellant’s argument that it would be improper for the Office Action to selectively pick and choose only portions of Braber (i.e. creating a line of weakness in the single film package of Barthelemy to define a flap), Braber specifically teaches that the tab 35 (formed by the flap line of weakness) affords access to the compartment for convenient removal of the contents (col. 3, lines 49-51), thus Braber provides motivation for specifically incorporating the feature of a flap formed by the flap lines of weakness (tab 35) into the front panels of the compartments of Barthelemy for convenient removal of the contents of the compartments of Barthelemy and to simplify the opening procedure of the compartments of Barthelemy by having predefined opening means.

In response to Appellant’s arguments that there is nothing in Barthelemy that would suggest to one of ordinary skill in the art that it is difficult for the user to open an individual compartment and gain access to the candy, this argument has not been found persuasive, Barthelemy does not actually discuss how the package is opened, Barthelemy only discloses cutting in between the bonded areas to provide a customer with a tube with a desired amount of candies (tube section containing the desired number of candies is obtained by cutting the tube between the two bonding areas) 

In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, as discussed above, the prior art provides motivation for modifying Barthelemy with Braber. Braber was brought in general to teach including flap lines of weakness in the front panel of a package, however since Braber does not teach a package which is folded, Braber does not teach that the flap lines of weakness should intersect specifically with the fold line of a package, while there would be four orientations (four sides of each compartment) one could try using the flap lines of weakness of Braber with the package of Barthelemy, Veternik was additionally brought to show the orientation of flap lines of weakness intersecting with the fold line of a package was known and therefore it would have been obvious to place the flap lines of weakness taught by Braber on the package of Barthelemy in the orientation taught by Veternik, such that the first and second spaced ends of the flap lines of weakness intersect with the fold line of the free edge portion of the package of Barthelemy in order to simplify the opening procedure of the plurality of sealed compartments and allow the flap to remain attached to the package. Regarding the rationale for combining Barthelemy and Braber with Veternik, Veternik merely shows another configuration of lines of weakness for forming a flap for a folded package which allows the flap to remain attached to the package after opening the flap. Given that Barthelemy already teaches a package having a side that is folded and both Braber and Veternik teach the inclusion of flap lines of weakness for accessing the contents of a package through the wall of a package and allowing the created flap to remain attached to the package, one of ordinary skill in the art could have combined the elements as claimed by known 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ASHLEY AXTELL/Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                          
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792     
                                                                                                                                                                                                   /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.